Citation Nr: 1113750	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-03 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).

5.  Entitlement to service connection for diabetes mellitus, type 2, as to due to claimed exposure to herbicides.


REPRESENTATION

Veteran represented by:	Douglas Rosinski, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 27, 1966 to April 20, 1971 and from October 12, 1971 to October 19, 1971.  He also had service that was dishonorable from October 20, 1971 to February 8, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's claim for an increased rating for a lumbar spine disorder.  In addition, the Veteran appeals from a September 2009 rating decision which denied his claim for service connection for diabetes mellitus.

The RO did not explicitly consider entitlement to increased ratings for radiculopathy of the right and left lower extremities.  Because VA is required to evaluate the neurologic and orthopedic manifestations of service connected back disabilities, his claim for an increased rating for his low back disability is deemed to encompass claims for increase for the associated radiculopathy as neurologic manifestations of his back disability.  The RO did inform him in the February 2009 statement of the case that his back disability was evaluated on the basis of its neurologic and orthopedic manifestations.  He has had over two years to submit argument and evidence on the neurologic manifestations of the disability and was afforded the opportunity for a hearing.  Hence, he was not deprived of a meaningful opportunity to participate in the adjudication of the neurologic aspect to his claim, and was not prejudiced.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996).  

In a September 2010 letter the Veteran's representative withdrew his request for a hearing.

The issues of entitlement to TDIU and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by limitation of flexion to 20 degrees without thoracolumbar spine ankylosis or doctor prescribed bedrest.

2.  The Veteran's right lower extremity radiculopathy is manifested by loss of reflexes and occasional complaints of pain without loss of muscle strength, muscle atrophy or sensory disturbances.

3.  The Veteran's left lower extremity radiculopathy is manifested by intermittent muscle weakness, intermittently absent reflexes, intermittent muscle atrophy and subjective complaints of pain; without marked muscular atrophy, foot drop or loss power below the knee.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 (2010).

2.  The criteria for a 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2010).

3.  The criteria for a rating of 40 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a December 2007 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his back condition.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.
   
The December 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating for a back condition disorder and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's service-connected condition had increased in severity.  It also notified the Veteran that he may submit statements from his employers or from other individuals.  Notice with regard to the remaining elements outlined in Vazquez-Flores was provided in a June 2008 letter.  The timing deficiency with regard to the June 2008 letter was cured by the readjudication of the Veteran's claim in a February 2009 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records, and various private treatment records have been obtained.  He has been afforded several VA orthopedic and neurological examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's treatment records and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the ratings assigned for his lumbar spine disorder and lower extremity radiculopathy, he has not indicated that his symptoms have worsened since his last VA examinations.  

The Veteran has not reported additional relevant records, nor has he completed additional authorizations to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Lumbosacral spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.   A 20 percent rating is warranted where forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235- 5243, Note (3).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (as outlined above) whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2010).

For neurological manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, DC 8520.

Spinal degenerative arthritis can also be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that the severity of his lumbar spine disorder entitles him to a rating in excess of 20 percent.  He also contends that the severity of his lower extremity radiculopathy warrants a 60 percent rating.

A December 2007 VA lumbar X-ray revealed stable osteo-degenerative disease with minimal dextroscoliosis and the narrowing of the L5-S1 disc space.  The other disc spaces were maintained and paraspinous soft tissues were unremarkable.

A December 2007 private lumbar magnetic resonance imaging (MRI) scan revealed mild diffuse circumferential bulges of the annuli at L4-5, L3-4 and L2-3 levels with mild hypertrophic degenerative facet and ligamentous changes.  A somewhat congenitally narrowed spinal canal and a combination of degenerative facet and ligamentous changes with mild bulging annuli superimposed upon a congenitally narrowed canal produced a mild degree of central canal stenosis at L4-5, L3-4 and L2-3 was also found.

Complaints of constant left lower extremity pain into the ankle and plantar foot were noted in a January 2008 VA treatment note.  The Veteran rated the pain as "6/10" today and "9-10/10" at its worst.  Walking or standing increased his symptoms and he was unsure of what activities decreased his symptoms.  He ambulated using a rollater.  Sitting posture was posterior with a pelvic tilt and standing posture was forward flexed with rounded shoulders.  

Physical examination revealed tenderness at L5-S1, the lumbosacral area and piriformis but was negative for pain at the bilateral greater trochanter.  Lumbar flexion had "no limitation (R[ight] L[ower] E[xtremity] Pain)" and extension had "no limitation (L[ower] B[ack] P[ain]).  Bilateral lower extremity range of motion was within normal limitation and bilateral lower extremity manual muscle testing was 4+/5.  Straight leg raising was negative bilaterally.  

A February 2008 VA electromyography (EMG) study was "normal" and was negative for signs of a left lumbar nerve lesion.  Nerve conduction velocity (NCV) for the left peroneal nerve was "slow" and there was clinical atrophy in the left extensor digitorum brevis (EDB) muscle.

H. M., the Veteran's friend, indicated in a March 2008 statement that he and the Veteran had played golf together for around ten years.  The author had observed the Veteran in great pain after a few holes of golf and that he appeared to suffer from extreme pain and stiffness whenever he was active in golf or other physical pursuits.

In an April 2008 statement, the Veteran's wife indicated that the Veteran's participation in his "passion" of golf was severely limited due to his inability to get up and down, walk more than a short distance and stand for any length of time.  His prescribed pain reliever of Tramadol was no longer effective.  He was prone to fall unexpectedly due to left leg numbness or the inability to function.  There were at least two days per week in which he spent the better part of a day lying down as he was unable to find a pain-free upright or sitting position.  His posture was tilted to one side and he was no longer able to walk in an upright manner.

An April 2008 VA lumbar computed tomography (CT) scan revealed a posterior osteophyte at L4-5 that was midline and did not affect the neural foramina, anterior spurs at L4-5 and air within the facet L4-5 bilaterally.  Bone windows did not demonstrate lytic or sclerotic process.  There was no evidence of disc bulging, nerve root displacement or distortion of the thecal sac.  This image was noted to be suboptimal due to the Veteran's large size.

A May 2008 VA nerves examination reflects the Veteran's reports of progressive weakness in his left lower extremity for the past year, foot drop and back pain.  The complaints in the left leg were in the distribution of the peroneal nerve.  Physical examination of the left lower extremity revealed weakness of the extensor hallucis longus, tibialis anterior, posterior tibial muscles as well as the deep peroneal nerve.  

Sensory evaluation demonstrated a decrease in sensation in the distribution of the superficial sensory branches of the peroneal nerve.  Tendon reflex of the knee was 2+ and absent at the ankle.  There was no weakness, sensory change or abnormal reflexes except for absent ankle jerk in the left lower extremity.  An impression of left peroneal nerve palsy that had been confirmed by electrodiagnostic testing and that was reasonably related to the Veteran's spinal stenosis with degenerative changes and intervertebral disk was made.  The examiner noted that he had reviewed the Veteran's claims file in its entirety.

A May 2008 treatment summary from J. H., the Veteran's private chiropractor, noted that he had been treating the Veteran since July 2005 for complaints of low back pain and left-sided sciatica.  Symptomology included varying degrees of pain depending on his activity level and workload.  He had an abnormal gait and did not have normal lumbar range of motion.  Positive orthopedic tests include Laseque's Test on the left side.

In a May 2008 statement, the Veteran reported pain in his lower back and left lower extremity that was temporarily and intermittently relieved with pain medications.  His sciatic nerve pain was almost unbearable at times, particularly during cold or damp weather, and there were shooting pains in his left leg.  He added that according to the technician who conducted his nerve study, he had nerve atrophy in his left leg from his sciatic nerve.  This caused numbness and weakness in his left leg and he had lost much of the use of his leg and foot as a result.  He was unable to walk more than a short distance without assistance, was unable to interact with his family physically and was unable to sit or stand in any one position for more than a short period of time.  

Complaints of lower back pain that radiated into both thighs were noted in a June 2008 VA treatment note.  Physical examination revealed "good" range of motion and deep tendon reflexes of 1+ at the knees and ankles.  Gait was normal.

In July 2008, VA referred the Veteran to a private physician.  The private physician reported that on examination the Veteran's gait was antalgic and there was neurologic claudication.  There were no gross abnormalities on spinal examination.  Lumbar flexion was full and extension was to less than five degrees, but with severe pain.  Facet maneuvers were positive on both sides, more on the left; and there was no focal tenderness on the spinous processes or paravertebral structures.  Straight leg raising was positive at 25 degrees on the left and negative on the right.  Motor function was 5/5 in all muscle groups.  Sensory examination was grossly intact to light touch.  Deep tendon reflexes were brisk but asymmetrical.  An impression of spinal spondylosis and stenosis was made.

A July 2008 VA spine examination reflects the Veteran's reports of daily lower back pain that varied from a sharp to a dull ache.  This pain radiated down his left leg and affected his ability to walk at times.  Incapacitating episodes and surgeries to the lower spine were denied.  He was not able to lift anything and prolonged walking or standing was painful.  Flare-ups, which occurred three to four times per week, lasting one hour to all day, further limited his activities as he was forced to lie down and rest and they were worse with cold weather.  

Ambulation was with a wheeled walker or a scooter.  He used Oxycodone four times per day and Flexeril four times per day for pain relief.  Physical examination revealed tenderness from C2 through L5 on palpitation but was negative for spasms.  Forward flexion was to 20 degrees without pain and from 20 degrees to 90 degrees with pain.  Extension was to four degrees without pain and from four degrees to 11 degrees with pain.  Right lateral flexion was to 20 degrees without pain and 15 degrees with pain.  Bilateral rotation was 15 degrees with end-of-range pain.  These ranges of motion were not additionally limited following repetitive use.  

Deep tendon reflexes were absent in the lower extremities and there was an absence of sensation on the mid-calf of the lateral leg.  Motor function was intact and he had a non-antalgic gait.  An April 2008 lumbar CT scan had revealed posterior osteophytes at L4-L5 and anterior spurs at L4.  A December 2007 lumbar MRI scan had found disc bulges at multiple levels with mild hypertrophic degenerative facet and ligamentous changes and a mild degree of canal stenosis.  Following this examination, assessments of lumbar degenerative disc disease with subjective left lumbar radiculopathy and lumbar osteo-degeneration were made.

A September 2008 VA nerve examination reflects the Veteran's reports of left lower extremity weakness.  Physical examination revealed significant weakness in the left extensor hallucis longus, tibialis anterior, posterior tibial muscles as well as the inverters and everter muscles.  Sensory examination demonstrated a decrease in monofilament light touch in the distribution of the sensory branches of the peroneal nerve.  Knee and ankle jerks were absent.  

There were no abnormalities in the right lower extremity except for absent ankle jerk.  Following this examination and a review of the Veteran's claims file, a diagnosis of a moderately severe left foot drop due primarily to L5 radiculopathy with a component of S1 was made.  The examiner noted that this was the only clinical abnormality currently present and that there had been a slight increase in symptoms in the left leg secondary to an epidural spinal injection occurring since the last May 2008 examination.

At a September 2008 VA spine examination the Veteran complained of intermittent 3/10 lumbosacral pain aggravated by bending and prolonged sitting.  Pain radiated down the left leg to the foot.  He reported a dramatic improvement in his symptoms since undergoing a series of lumbar epidural steroid injections and his tolerance for walking and standing had greatly improved, although he still had significantly impaired ambulation due to radiculopathy and continued to use a rolling walker.  There had been no episodes of physician prescribed bedrest in the past 12 months.  

On physical examination, he Veteran had difficulty standing and had to use a desk for support.  Thoracolumbar flexion was to 75 degrees pain free.  There was no additional limitation due to pain or fatigue on repeated use.

There was normal muscle bulk.  Muscle strength was 4+/5 in the left dorsiflexor but normal on the right.  Deep tendon reflexes were again noted to be absent in the lower extremities.  The examiner found objective evidence of a left lower extremity radiculopathy that was out of proportion to MRI findings, but the examiner could not account for the discrepancy.

The Veteran complained of left calf weakness and low back pain that radiated laterally down his lower leg to the lateral malleolus and foot in a January 2009 VA nerves examination.  He also experienced numbness on the plantar aspect of both feet, more on the left than on the right.  

Physical examination revealed palpable pulses in the lower extremities and was negative for edema.  Vibratory sensation was absent in the toes and present in the ankles bilaterally.  Pinprick was perceived as 20 to 30 percent normal in the toes of the right foot and not sharp at all in the toes of the left foot.  Decreased pinprick in the calves was also noted.  There was incomplete effort on motor testing in the left lower extremity and no evidence of muscle atrophy distally in any extremity.  

Thigh circumference 15 cm above the upper patella was 57.5 bilaterally and calf circumference was 15 cm below the lower patella was 43 cm on right and 42.5 cm on the left.  Deep tendon reflexes were unobtainable in any extremity.  Straight leg raising was negative bilaterally.  Following this examination and a review of the Veteran's claims file, a diagnosis of lumbar degenerative disc disease with clinical evidence of left lower extremity radiculopathy was made.

The January 2009 VA examiner found no evidence of muscle loss or loss of weight bearing.  Due to incomplete effort on examination, the examiner was unable to state whether the Veteran had a mild degree of foot drop but he did not have a severe or complete foot drop.  There was evidence of loss of sensation apart from polyneuropathy in the dorsal aspect of the left foot and left calf attributable to left lower extremity radiculopathy.  The examiner would estimate that the Veteran would require a rolling walker or scooter for ambulation of more than 50 feet and he would be unable to perform tasks requiring prolonged standing or walking due to his service-connected radiculopathy.

The Veteran's motor function was reported in a March 2009 VA treatment note to be "5/5" in all extremities.  His sensation was grossly intact and deep tendon reflexes were 2+.

Analysis

Orthopedic Manifestations

The Veteran was afforded multiple VA examinations within a relatively short period of time.  The findings on these examinations varied, apparently depending on the basis of the extent and success of recent treatment.

The July 2008 private examination found that the Veteran had full lumbar flexion, but that examiner also noted significant pain and did not report the point at which pain became a factor.  During the July 2008 VA examination, flexion was noted to be to 20 degrees without pain and to 90 degrees with pain.  The Court has held that painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45. Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).   

The September 2008, examination reportedly showed a much better range of motion than was found in July 2008, but the September 2008 results occurred shortly after a series of injections.  VA is required to rate the disability on the basis of limitation during flare-ups.  38 C.F.R. §§ 4.40, 4.45.  Accordingly a 40 percent rating is provided on the basis of the findings during the July 2008 examination.  38 C.F.R. § 4.71a, DCs 5235-5242.

The Veteran has retained significant range of motion in the lumbar spine and there is no clinical evidence of ankylosis.  The Board notes parenthetically that functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  Johnston, supra; 38 C.F.R. §§ 4.40, 4.45.  A rating in excess of 40 percent is therefore not warranted.  38 C.F.R. § 4.71a, DCs 5235-5242.

The Veteran has argued that a separate rating for arthritis under DC 5003 is warranted as he had been diagnosed with arthritis.  Such an award is merited only when there is X-ray evidence of arthritis and noncompensable limitation of motion; as discussed above, the Veteran has been awarded a 40 percent rating based upon such limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  A separate rating for arthritis would violate VA's regulation against pyramiding, which precludes rating the same manifestations of disability under varying diagnostic codes.  38 C.F.R. § 4.14 (2010).

The rating schedule requires that intervertebral disc disease be rated under the General Formula for Diseases and Injuries of the Spine or incapacitating episodes, whichever is higher.  See 38 C.F.R. § 4.71a, DC 5243, Note (2).  The clinical evidence is negative for doctor prescribed bedrest and the Veteran has not alleged such bedrest.  A 60 percent rating for IVDS is therefore not warranted.  38 C.F.R. § 4.71a, DC 5243.  The Board also notes the Veteran's argument that DC 5293 would allow a 60 percent rating for persistent symptoms compatible with sciatic neuropathy; however, the Veteran is referring to diagnostic criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002, a period prior to the filing of the Veteran's claim for an increased rating.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  

In addition, the separate ratings provided for the Veteran's orthopedic and neurologic manifestations results in a higher rating than could be provided under the schedule for rating intervertebral disc disease on the basis of incapacitating episodes.  See 38 C.F.R. § 4.25 (2010) (providing that ratings of 40, 40 and 20 percent combine to a 71 percent rating, 70 percent when rounded).

Neurologic Ratings

The Veteran has been assigned a separate 10 percent rating for radiculopathy of each lower extremity.  Throughout the course of this appeal, the Veteran's right lower extremity radiculopathy has been manifested by complaints of pain and numbness.  The January 2009 VA nerve examination was negative for muscle atrophy in the right lower extremity and motor function was noted to be intact in a July 2008 VA examination.  Deep tendon reflexes; however, were found to be absent on the January 2009 examination.  

Although the January 2009 examiner did not comment on the presence of right lower extremity radiculopathy, the examiner clearly reported findings (in the form of absent reflexes) that indicate the presence of such radiculopathy.  Hence, the disability is more than wholly sensory, and a rating for moderate incomplete paralysis is warranted.  On the other hand, there has been no evidence of loss of muscle strength, muscle atrophy, or sensory disturbance; and there have been few reports of radiating pain.  Given the absence of additional findings, the evidence is against a rating in excess of that for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

The Veteran's left lower extremity radiculopathy has presented a more varying clinical picture during the course of this appeal.  A January 2008 VA examination found muscle strength to be 4/5, the February 2008 EMG found atrophy and the May 2008 VA examination found muscle weakness, decreased sensation and absent ankle jerk.  A June 2008 VA treatment note found deep tendon reflexes to be 1+ and a July 2008 private examination found brisk and symmetrical deep tendon reflexes, sensation intact and motor function of 5/5.  Knee and ankle reflexes were absent on the September 2008 and January 2009 examinations.  However, no muscle atrophy was found in a January 2009 VA examination.  Deep tendon reflexes were 2+ and muscle strength was 5/5 in a March 2009 VA treatment note.  

In general, the left lower extremity has been manifested by significant pain, absent reflexes, significant muscle weakness, an antalgic gait and the need for a roller walker for ambulation.  Applying all reasonable doubt, a 40 percent rating for moderately severe incomplete paralysis of the left lower extremity is warranted.  38 C.F.R. §§ 4.7, 4.124a, DC 8520.  

Although the February 2008 EMG found atrophy, subsequent examinations have been negative for any muscle atrophy, including a January 2009 VA examination which detailed the lower extremity muscle measurements.  Active movement of the muscles below the knee has been consistently shown and knee flexion has been shown to be weakened despite the January 2009 VA examiner's findings of at least mild foot drop.  A rating in excess of 40 percent is not warranted as marked muscle atrophy has not been demonstrated.  The Board notes the Veteran's argument that a diagnosis of "moderately severe" radiculopathy warrants a 60 percent rating; however, the rating schedule provides that moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  Id.  The Veteran has at times been reported to have lost much, but not all use of the left lower extremity.  He has been found to retain a good range of knee motion and foot drop or other findings needed for a finding of complete paralysis have not been demonstrated.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disorder and bilateral lower extremity radiculopathy manifested as described above during the course of the appeal.  There were no reported periods of hospitalization attributed to his service-connected disorders during this appellate period.  There symptoms were contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 40 percent rating for a lumbar spine disorder is granted.

Entitlement to a 20 percent rating for right lower extremity radiculopathy is granted.

Entitlement to a 40 percent rating for left lower extremity radiculopathy is granted.


REMAND

The Veteran has argued that his receipt of a November 2008 letter from VA's Director of Compensation and Pension (C & P) establishes that he served in-country in Vietnam.  This letter reads, in pertinent part: "[a]ccording to the records of [VA], you were stationed in the Republic of Vietnam during your military service."  The letter further details the benefits available to veterans who served on the ground or the island waterways of Vietnam.  This in-country service would allow him to the presumption of having been exposed to herbicides and his pending claim for service connection for diabetes mellitus would then be granted on this presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

However, the Veteran's available service treatment and personnel records do not show service in Vietnam service and they do not document the Veteran's purported in-country helicopter crash.  Complaints of back pain were first noted in July 1969 with the Veteran reporting that he had suffered no trauma.  He has not been awarded medals such as the Vietnam Service Medal or the Vietnam Campaign Medal which would suggest such in-country service.  The Veteran's April 1971 formal claim identified the etiology of his back problems as from a basketball injury in Japan.  The May 1971 rating decision granted service connection for a low back strain based on the Veteran's in-service complaints of back pain.  The clinical evidence is negative for reports of either in-country Vietnam service or a helicopter crash until a January 1999 private orthopedic treatment note.

The basis for the Director of C & P's statement is not clear from the record.  Given the contentions of the Veteran and his representative, clarification is needed.

The Veteran has reported a helicopter crash in Vietnam.  VA has a duty to attempt to verify this event through the service department; however, additional detail may be necessary.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

An April 2008 letter from the Veteran's wife suggested that he no longer works due to his lumbar spine disorder.  In a May 2008 statement, the Veteran reported his employment history and indicated that he was physically unable to work in these positions due to his lumbar spine disorder.  Part-time work as a limo driver was reported in a December 2009 VA treatment note.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  An examination is required to determine whether the Veteran's reported part-time employment was marginal and what effect the Veteran's service- connected disabilities have on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Director of C&P to provide any information as to the basis for the statement in the November 2008 letter that the Veteran had in-country service in Vietnam.

2.  The RO/AMC should ask the Veteran to provide the details of the reported helicopter crash in Vietnam.  He should specifically report the date of the accident within 60 days, his unit of assignment and such other pertinent details as would be necessary to submit a query to the Joint Service Records Research Center (JSRRC).  If the Veteran provides the necessary information the JSRRC should be asked to provide information as to whether the incident is confirmed.

3.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine the combined impact of all service-connected disabilities on his ability to obtain and maintain gainful employment.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, either alone, together or in some combination, render her unable to secure or follow a substantially gainful occupation for which her education and occupational experience would otherwise qualify him.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3. The RO/AMC should review the examination report(s) to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


